VIRGINIA:
       In the Supreme Court of Virginia held at the Supreme Court building in the
City of Richmond on Thursday the 21st day of January 2021.

Present: All the Justices


Mary Carroll Griffith Platt, et al.,                                                Appellants,

against         Record No. 190817
                Circuit Court No. CL18-4714

Mary Catherine Miles Griffith, et al.,                                              Appellees.


                                                              Upon appeal from a judgment
                                                       rendered by the Circuit Court of Henrico
                                                       County.


        Upon consideration of the record, briefs, and argument of counsel, the Court is of opinion

that there is no error in the judgment of the circuit court.

                                           I. Background

        Dr. Lloyd Tayloe Griffith (“Dr. Griffith”) died in December 2016. Dr. Griffith was

survived by his three adult children: two daughters, Mary Carroll Griffith Platt and Lindsay Carr

Griffith Farino (collectively, the “appellants”), and a son, Charles Tayloe Griffith (“Charles”).

Dr. Griffith was also survived by his second wife, Mary Catherine Miles Griffith (“Mary Cate”).

At the time of his death, Dr. Griffith had executed several documents pertaining to the

distribution of his estate.

        Under Dr. Griffith’s 2008 will, the residue from the estate, which included a 704-acre

farm (“Albany Farm”), was to be placed in a trust for Mary Cate’s benefit. If Mary Cate
predeceased Dr. Griffith, Albany Farm would go to Charles, apart from two 10-acre parcels of

land to be given the appellants.

       Dr. Griffith executed a new will in October 2010, revoking and replacing all prior wills.

The 2010 will devised to each of the appellants a 20-acre parcel of Albany Farm, with the

remainder going to Mary Cate and Charles. Further, the 2010 will left Mary Cate a 55-acre

estate in Westmoreland County and all other real estate owned solely by Dr. Griffith, in addition

to all personal property that Dr. Griffith owned or shared with Mary Cate.

       In 2014, Dr. Griffith executed a deed of gift of personal property (the “chattel deed”),

immediately transferring to Mary Cate all personal property located in the Albany Farm

residence and in their shared residence in the City of Richmond. Six months prior to his death in

2016, Dr. Griffith executed a deed of gift (the “deed of gift”), conveying a life estate in the

Albany Farm residence to Mary Cate. The deed of gift gave Charles the entirety of Albany

Farm, subject to Mary Cate’s life estate in the residence. Notably, the deed of gift did not

reserve the two 20-acre parcels devised to the appellants in the 2010 will.

       Charles, acting as the personal representative of Dr. Griffith’s estate, filed a suit for aid

and guidance, requesting to probate the 2010 will after initially probating the 2008 will. The

appellants challenged the validity of the 2010 will. The circuit court found by clear and

convincing evidence that Dr. Griffith intended the 2010 will to constitute his operative will and

ordered that the 2010 will be entered into probate. The appellants did not appeal the circuit

court’s order.

       In August 2018, the appellants filed a complaint listing Mary Cate and Charles, in his

individual capacity, as defendants. The complaint alleged that Mary Cate and Charles

committed a breach of fiduciary duty, waste of the estate, constructive fraud, conversion,




                                                  2
conspiracy to commit conversion, business conspiracy, and undue influence. More specifically,

the appellants alleged that Mary Cate unduly influenced Dr. Griffith to sign the chattel deed.

Further, the appellants alleged that in 2016, Charles and Mary Cate conspired to convert

$13,000,000 of Dr. Griffith’s assets using their confidential relationship to exert undue influence

over Dr. Griffith.

       The appellants demanded a judgment of over $13,000,000 and an order requiring an

accounting of Dr. Griffith’s real and personal property owned as of the execution of the 2010

will, with that property being placed in a constructive trust. They demanded the restoration of

the value of Dr. Griffith’s property to what it was before the alleged violations by Mary Cate and

Charles. The appellants further demanded that the circuit court declare the chattel deed and the

deed of gift void ab initio. The appellants requested punitive damages and attorneys’ fees.

       Mary Cate and Charles individually moved to dismiss the appellants’ complaint based on

lack of standing. The circuit court dismissed the complaint with prejudice. The circuit court

noted that the transfers at issue occurred during Dr. Griffith’s lifetime. As such, the circuit court

concluded that only Dr. Griffith’s personal representative could bring the claims. The circuit

court specifically held that the appellants did not have “any right, title or interest” to the property

at issue. The circuit court explained that the 2010 will extinguished any expectation held by the

appellants as to personal property. Similarly, the circuit court explained that the deed of gift

extinguished the prior testamentary gifts of the two 20-acre parcels on Albany Farm.

       The appellants opposed the entry of the proposed final order and sought leave to amend

their complaint. The appellants alleged that once Dr. Griffith died, the appellants’ interests

“vested,” giving them standing. After hearing argument, the circuit court entered an order

dismissing the appellants’ claims with prejudice.




                                                   3
                                             II. Analysis

        On appeal, the appellants maintain that they have standing to pursue the rescission of the

inter vivos deeds because they are “vested beneficiaries” of two 20-acre parcels of Albany Farm.

        We review de novo the question of whether the appellants’ factual allegations were

sufficient to establish standing, as this issue presents a question of law. See Deerfield v. City of

Hampton, 283 Va. 759, 764 (2012); Virginia Marine Res. Comm’n v. Clark, 281 Va. 679, 686-87

(2011), overruled in part on other grounds by Woolford v. Virginia Dep’t of Taxation, 294 Va.

377, 390 (2017); Philip Morris USA Inc. v. Chesapeake Bay Found., Inc., 273 Va. 564, 572

(2007); Barber v. VistaRMS, Inc., 272 Va. 319, 327-28 (2006).

        To establish standing, it is essential for a litigant to “show an immediate, pecuniary, and

substantial interest in the litigation, and not a remote or indirect interest.” Westlake Prop., Inc. v.

Westlake Pointe Prop. Owners Ass’n., Inc., 273 Va. 107, 120 (2007). Virginia law establishes

that “[t]he personal representative, not a beneficiary of the estate, is the proper party to litigate on

behalf of the estate and that is true even when the personal representative is also a possible

beneficiary of the estate.” Reineck v. Lemen, 292 Va. 710, 722 (2016) (quoting Burns v.

Equitable Assocs., 220 Va. 1020, 1028 (1980)); see also Code § 1-234; cf. Campbell v. Harmon,

271 Va. 590, 601-02 (2006) (personal representative did not have standing to compel accounting

when decedent had no cause of action during his lifetime).

        Although the appellants have consistently denied that they are challenging the estate or

suing on behalf of the estate, their claims relating to the rescission of the inter vivos transfers are

inherently on behalf of the estate as they would have belonged to Dr. Griffith during his lifetime.

See Code §§ 8.01-25, 64.2-519, and 64.2-520. Dr. Griffith’s estate would “directly benefit” if

the appellants prevailed on their claims. See Burns, 200 Va. at 1028. In contrast, the appellants




                                                   4
would only indirectly benefit from their claims as the potential beneficiaries of Dr. Griffith’s

2010 will. See id.

       The appellants contend that it is unreasonable to expect “a personal representative and

beneficiary whose unlawful conduct has cheated other beneficiaries and the estate” to pursue

claims on behalf of the estate to correct his or her own misconduct. Nevertheless, the appellants

have failed to file a petition to remove and replace Charles as personal representative of the

estate. Charles remains the personal representative of Dr. Griffith’s estate, and he is the only

party entitled to bring suit on behalf of the estate. Consequently, the appellants do not have

standing to bring the claims asserted. ∗

       For the reasons stated, we affirm the circuit court’s decision.

       This order shall be published in the Virginia Reports and certified to the Circuit Court of

Henrico County.



                                                        A Copy,

                                                            Teste:




                                                                                       Clerk



       ∗ We note that the appellants’ argument is largely based on their contention that they are
“vested beneficiaries” of two 20-acre parcels under Dr. Griffith’s 2010 will. However, the
appellants only had potential interests in the two 20-acre parcels as the specific devises of the
two parcels were subject to ademption by extinction. See May v. Sherrard, 115 Va. 617, 623
(1913) (holding that a specific bequest is revoked if the testator disposes of the property prior to
death); see also King v. Sheffey, 35 Va. (8 Leigh) 614, 619 (1837). Indeed, the two parcels were
conveyed, along with the rest of Albany Farm, to Charles via the 2016 deed of gift. As a result,
the parcels were not part of Dr. Griffith’s estate, and the appellants’ interests never vested.


                                                 5